Citation Nr: 0402230	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of left ankle fracture. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975. 

This matter is before the Board of Veterans' Appeals on 
appeal of a September 2001 rating decision, in which the 
agency of original jurisdiction (RO) increased the rating for 
the service-connected left ankle disability to 20 percent.  
The veteran appeals for a higher rating. 


FINDING OF FACT

The residuals of the left ankle fracture more nearly 
approximate severe impairment of the foot due to limitation 
of motion and functional loss due to pain. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a left 
ankle fracture have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271, 5273, 5284 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
increase in January 2001, asserting that his disability had 
increased in severity as evidenced by recent treatment by VA.  
In a February 2001 letter, the RO provide the veteran 
preadjudicatory notice under 38 U.S.C.A. § 5103.  The veteran 
was informed that he was to provide records of non-VA medical 
treatment or, with his authorization, VA would obtain the 
records on his behalf.  The veteran was informed that VA 
would obtain the VA records he identified and a medical 
examination to determine the current level of disability.  
The veteran was also informed that he was responsible to help 
VA obtain all evidence necessary to support his claim and 
that VA needed information about any facility where he 
received treatment of his left ankle.  In a May 2001 
statement, the veteran's representative argued that the 
veteran's disability had increased in severity.  The RO then 
adjudicated the claim in a September 2001 rating decision.  

To the extent that the notice did not specifically inform the 
veteran that evidence of increased disability was needed to 
substantiate the claim, both the veteran and his 
representative asserted that the veteran's disability has 
increased in severity, evincing actual knowledge of the 
evidentiary requirement.  Moreover, the veteran has been 
provided a copy of the rating decision and the statement of 
the case that informed him that a higher rating was not 
warranted in the absence of ankylosis.  He then had the 
opportunity to submit additional evidence and argument, which 
he did, and to request a hearing, which he did not.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(The Board must determine whether a claimant will be 
prejudiced when it considers a question not addressed by the 
RO).

For the above reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preadjudicatoryVCAA notice and the content of the 
notice requirement, pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain VA medical records 
and scheduled the veteran for a VA examination that was 
conducted in June 2001.  And the veteran has submitted 
private medical records.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Factual and Procedural Background 

The service medical records show that, in 1974, the veteran 
fractured his left ankle, requiring open reduction and 
internal fixation of the talus bone with a single, surgical 
screw.  The fracture was casted and the veteran was able to 
bear full weight after four to five months.  In early 1975, 
he was returned to full duty. 

After service, on VA examination in August 1975, an X-ray 
revealed a screw in the talus bone, spurring of the malleoli 
and calcification of the talus consistent with an old 
fracture.  In an October 1975 rating decision, the RO granted 
service connection for residuals of a left ankle fracture and 
assigned a 10 percent rating under Diagnostic Code 5273, 
effective from June 19, 1975.   

The 10 percent rating has remained in effect and unchanged 
except for a temporary total rating for one month following 
the removal of the surgical screw in 1988 until the rating of 
September 2001, which the veteran has appealed. 

Current Claim 

The veteran submitted his current claim in January 2001.  The 
evidence consists of both VA and private medical records. 

VA records disclose that, in November 2000, the veteran 
complained of left ankle pain after standing and walking all 
day at work at the post office.  The pertinent findings were 
limitation of motion and pain on palpation of the left medial 
malleolus.  

When he was seen in January 2001, the veteran complained of 
progressive left ankle pain.  The pertinent findings were 
active dorsiflexion to the neutral position and active 
plantar flexion to 20 degrees.  Passive dorsiflexion was 5 
degrees with pain and passive plantar flexion was 30 degrees 
with pain.  There was about a 50 percent decrease in subtalar 
motion on the left when compared to the right.  X-rays 
revealed severe osteoarthritic changes of the subtalar joint 
and large osteophytes from the talus and calcaneus with 
smaller osteophytes around the tibiotalar joint.  The 
assessment was significant arthritis and evidence of loose 
bodies and osteophytes that may cause anterior tibiotalar 
impingement and subtalar and tibiotalar discomfort.   It was 
recommended that the veteran's prolonged standing be limited.  

Later in January 2001, a CT scan revealed loose bone 
fragments in the subtalar joint.  There was deformity of the 
talus and an old pin tract, suggesting a previous surgical 
repair.  When he was seen in February 2001, the veteran 
complained of pain in the mornings and after walking.  The 
range of motion had not changed.  A subtalar fusion was 
recommended, but the veteran wanted to put it off.  The 
diagnosis was left subtalar arthritis.  It was recommended 
that for every two to three hours that the veteran was on his 
feet, he should rest for 10 to 15 minutes.  

On VA examination in June 2001, the veteran stated that he 
had pain, weakness, locking, stiffness, swelling, instability 
and abnormal motion of the left ankle.  He also stated that 
he had flair-ups, one to three time a day, lasting from 
minutes to hours, which he described as horrible.  He stated 
too that he was on his feet for ten hours a day and if his 
ankle locked he was unable to perform his duties as a clerk 
for the post office where he has worked for 18 years.  

The examiner described a non-tender surgical scar without 
limitation of function.  The pertinent findings included no 
signs of abnormal weight bearing and normal posture and gait.  
There was no limitation of standing and walking.  The ankle 
appeared normal without heat, redness, swelling, effusion, 
drainage, abnormal movement, or instability.  Dorsiflexion 
was from 0 to 5 degrees with pain at 10 degrees (normal 0 to 
20 degrees) and plantar flexion was from 0 to 25 degrees with 
pain at 25 degrees (normal 0 to 45 degrees).  The examiner 
found that the veteran has pain, fatigue, weakness, and lack 
of endurance of the left ankle with pain having the major 
impact.  Diagnostic testing, including a MRI, revealed 
fracture fragments adjacent to the talus with fluid and edema 
in the talus and calcaneus and edema in the surrounding soft 
tissue.  There was mild degenerative change at the 
talonavicular articulation.  The diagnosis was left ankle 
fracture with residuals of degenerative changes. 

Private medical records show that in April 2002 the veteran 
was tested for range of motion of the left ankle.  The 
pertinent findings were no more than 10 degrees of flexion 
and no more than 15 degrees of extension before he started to 
have pain. There was no redness or swelling of the ankle.  He 
was able to be up and about without any apparent difficulty.  
The assessment was left ankle osteoarthritis.  
General Rating Policy

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Analysis 

As noted above, the veteran is appealing a September 2001 
rating decision that increased the rating for the left ankle 
disability to 20 percent.  In its decision, in addition to 
Diagnostic Code 5273, the RO considered Diagnostic Code 5271. 

Under Diagnostic Codes 5273, the maximum schedular rating for 
malunion with marked deformity of the os calcis is 20 
percent.  Under Diagnostic Code 5271, the maximum schedular 
rating for marked limitation of motion of the ankle is 20 
percent.  This also includes any limitation of motion due 
arthritic changes established by X-ray findings as provided 
by Diagnostic Codes 5003 and 5010. 
38 C.F.R. § 4.71a. 

Since malunion at the cite of the fracture is not shown, the 
disability is best evaluated under the criteria of limitation 
of motion and functional loss due to pain, applying 38 C.F.R. 
§ 4.40. 4.45, 4.59.  As noted above, under Diagnostic Code 
5271, 20 percent is the maximum rating for limitation of 
motion of the ankle. 

The analysis, however, does not end here.  Since the talus 
bone is anatomically considered a bone of the foot, 
Diagnostic Code 5284, pertaining to foot injuries also 
applies.  Under this Diagnostic Code, a 30 percent rating is 
assigned for a severe disability due to foot injury.  In this 
case, the Board finds that the residuals of the ankle 
fracture more nearly approximate the criteria for a severe 
foot injury on the basis of limitation of motion and 
functional loss due pain.  Accordingly, a rating of 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284 is 
warranted.  

The criteria for the next higher rating, 40 percent, requires 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity, none 
of which has been demonstrated.  38 C.F.R. § 4.71, Diagnostic 
Code 5270.  

Extraschedular Rating  

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
of record does not indicate that the veteran is frequently 
hospitalized for his disability and there is no indication 
that the disability markedly interferes with employment.  For 
this reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  




ORDER

A 30 percent rating for residuals of a left ankle fracture is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.



____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



